             Case 4:19-cv-08002-HSG Document 48 Filed 01/04/21 Page 1 of 3


1    Edward J. Riffle, Esq. (State Bar No. 193983)
2    Jason Y. Chao, Esq. (State Bar No. 250735)
     COLLINS COLLINS MUIR + STEWART LLP
3    1100 El Centro Street
4    South Pasadena, CA 91030
     (626) 243-1100 – FAX (626) 243-1111
5    Email: eriffle@ccmslaw.com
6    Email: jchao@ccmslaw.com
7    Attorneys for Defendant
8    ART ALGER, INC. DBA PENINSULA CRANE AND RIGGING
9

10                             UNITED STATES DISTRICT COURT
11           NORTHERN DISTRICT OF CALIFORNIA – OAKLAND COURTHOUSE
12
     POWERSECURE, INC.,                       )   CASE NO. 4:19-CV-08002-HSG
13                                            )   [Assigned to Judge Haywood S. Gilliam, Jr.
14                         Plaintiff,         )   San Jose Courthouse, Courtroom 2, 6th
                                              )   Floor]
15             v.                             )
16                                            )   REQUEST FOR DISMISSAL OF
     ART ALGER, INC. (D/B/A                   )   DEFENDANT’S CROSS-CLAIM;
17   PENINSULA CRANE AND                      )   ORDER OF DISMISSAL
18   RIGGING),                                )
                                              )
19                         Defendants.        )
20                                            )
                                              )
21                                            )
22                                            )
                                              )
23                                            )
24                                            )
                                              )
25

26

27
     22147

28                                                1
               REQUEST FOR DISMISSAL OF DEFENDANT’S CROSS-CLAIM;
                         [PROPOSED]
                         XXXXXXXXXXXX ORDER OF DISMISSAL
             Case 4:19-cv-08002-HSG Document 48 Filed 01/04/21 Page 2 of 3


1    TO PLAINTIFF AND ITS ATTORNEY OF RECORD HEREIN:
2
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3

4              Please be advised that Defendants, ART ALGER, INC. DBA PENINSULA

5    CRANE AND RIGGING, pursuant to Settlement, request that its Cross-Complaint
6
     against unidentified ROES 1-10 (Dkt. 14) be dismissed with prejudice subject to the
7

8    following condition: pursuant to California Code of Civil Procedure section 664.6, the
9    Parties request and agree that the Court shall retain jurisdiction over the Parties to
10
     enforce the Settlement Agreement until there is full performance of the terms therein.
11

12

13                                         Respectfully submitted,
14
     DATED: December 31, 2020              COLLINS COLLINS MUIR + STEWART LLP
15

16

17                                         By: ____________________________________
18
                                                 EDWARD J. RIFFLE
19                                               Attorneys for Defendant ART ALGER,
20                                               INC. DBA PENINSULA CRANE AND
                                                 RIGGING
21

22

23

24

25

26

27
     22147

28                                              2
               REQUEST FOR DISMISSAL OF DEFENDANT’S CROSS-CLAIM;
                              ORDER OF DISMISSAL
             Case 4:19-cv-08002-HSG Document 48 Filed 01/04/21 Page 3 of 3


1                                             ORDER
2              The Court, having reviewed the above stipulation of the Parties and being
3    familiar with the record of this case, dismisses this action with prejudice. However,
4    pursuant to California Code of Civil Procedure § 664.6 and any other relevant
5    statutory provisions, and the Parties’ above stipulation, the Court retains jurisdiction
6    over the case and over the Parties personally for such further orders, hearings, and
7    other proceedings as may be necessary and appropriate to enforce the terms of the
8    Parties’ Settlement Agreement.
9    IT IS SO ORDERED.
10

11
     Dated: 1/4/2021
12
                                              _______________________________
13                                            HON. HAYWOOD S. GILLIAM, JR.
14                                            United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27
     22147

28                                                3
               REQUEST FOR DISMISSAL OF DEFENDANT’S CROSS-CLAIM;
                              ORDER OF DISMISSAL
